                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUNE GARRETT
                                                         NO. 3:18-CV-00718
       Plaintiff,

               v.                                        (JUDGE CAPUTO)

PENNYMAC LOAN SERVICES, et al.,
                                                         (MAGISTRATE JUDGE SAPORITO)
       Defendants.

                                   MEMORANDUM ORDER

       Presently before me is Plaintiff June Garrett’s appeal (Doc. 75) from Magistrate

Judge Saporito’s October 10, 2018 Order (Doc. 74) denying Garrett’s Motion to Quash

(Doc. 73). In her Motion to Quash, Garrett sought to strike a motion to dismiss filed by two

Defendants (the “Federal Defendants”) on the ground that she had not been served with the

motion and its brief in support. (See Doc. 73 at 2-4).

       Magistrate Judge Saporito explained in his Order that (1) Federal Rule of Civil

Procedure 12(f) only allows a court to strike pleadings, not motions; (2) the Federal

Defendants’ motion papers were properly served even if Garrett did not receive them; and

(3) Garrett had actual notice of the motion to dismiss (as her Motion to Quash was filed in

response to a prior order directing Garrett to file a brief in opposition). (See Doc. 74).

Accordingly, Magistrate Judge Saporito denied Garrett’s Motion and granted her another

extension of time to file a brief in opposition to the Federal Defendants’ motion. (Id. at 4).

       Garrett instead appealed the Order, as is her right. See 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); M.D. Pa. Local Rule 72.2. But she has not stated a basis for her

objection to the Order or filed a brief in support of her appeal, both of which are required

under Local Rule 72.2. On that ground alone I can dismiss Garrett’s appeal. Weitzner v.

Sanofi Pasteur Inc., --- F.3d ---, No. 17-3188, 2018 WL 6175580, at *7 (3d Cir. Nov. 27,

2018) (“It is beyond question that the District Court has the authority to strike filings that fail
to comply with its local rules.”). In any event, I find nothing in the Order that is “clearly

erroneous or contrary to law.” Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 250

(3d Cir. 1998) (quoting 28 U.S.C. § 636(b)(1)(A)). So even if Garrett provided a basis for her

objection, it would not have saved her appeal.

       Finally, the Federal Defendants ask that I dismiss Garrett’s claims against them for

failure to comply with court orders, per Federal Rule of Civil Procedure 41(b). (Doc. 76 at

6). That Rule requires that the Federal Defendants first move for dismissal on such a

ground, though, see Fed. R. Civ. P. 41(b), which has not yet occurred. I therefore decline

to consider the Federal Defendants’ request.

       Accordingly, NOW, this 13th day of December, 2018, IT IS HEREBY ORDERED that:

       (1)    The October 10, 2018 Order (Doc. 74) denying Plaintiff June Garrett’s Motion

              to Quash is AFFIRMED.

       (2)    This matter is RECOMMITTED to Magistrate Judge Saporito for further

              proceedings.

                                                     /s/ A. Richard Caputo
                                                     A. Richard Caputo
                                                     United States District Judge




                                             2
